*530
ORDER

PER CURIAM.
' AND NOW, this 25th day of July, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated April 21, 2006, it is
ORDERED that James R. Cooney be and he is suspended from the Bar of this Commonwealth for a period of one year retroactive to May 19, 2005, to be followed by probation for a period of two years, subject to the following conditions:
1. Respondent shall abstain from using alcohol or any other mind-altering chemical;
2. Respondent shall attend Alcoholics Anonymous meetings on a weekly basis and shall submit to the Board written verification of attendance on a Board-approved form;
3. Respondent shall obtain an Alcoholics Anonymous sponsor and maintain weekly contact with that sponsor;
4. Respondent shall undergo any counseling or treatment prescribed by a physician or alcohol counselor;
*5315. Respondent shall file with the Secretary of the Board quarterly written reports;
6. A sobriety monitor shall be appointed to monitor Respondent in accordance with Disciplinary Board Rule 89.293(c);
7. With the sobriety monitor, Respondent shall:
a. meet at least twice a month;
b. maintain weekly telephone contact;
c. provide the necessary properly executed written authorizations to verify his compliance with the required substance abuse treatment;
d. provide the name, address and telephone number of his Alcoholics Anonymous sponsor; and
e. cooperate fully.
8. The appointed sobriety monitor shall:
a. monitor Respondent’s compliance with the terms and conditions of the order imposing probation;
b. assist Respondent in arranging any necessary professional or substance abuse treatment;
c. meet with Respondent at least twice a month and maintain weekly telephone contact with him;
d. maintain monthly contact with the Alcoholics Anonymous chapter attended by Respondent;
e. file with the Secretary of the Board quarterly written reports; and
f. immediately report to the Secretary of the Board any violations by Respondent of the terms and conditions of probation.
Decision on the Petition for Reinstatement from Inactive Status is reserved pending the filing of a verified statement of compliance pursuant to Rule 218(f)(1), Pa.R.D.E.
It is further ORDERED that Respondent shall comply with all the provisions of Rule 217, Pa.R.D.E., and shall pay the costs incurred in the investigation and processing of these matters.